DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding Claim 1, the claim recites “and base the material” instead of “and the base material”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, the claim recites “a flatness of the surface…” This limitation lacks antecedent basis, as there are two surfaces in Claim 11. This renders the claim indefinite. 
For purposes of examination, “a flatness of the surface” is interpreted to “a flatness of the milled surface of the third carbon fiber reinforced plastic layer”. 
Claim Rejections - 35 USC § 103
Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (JP 2007-090811) in view of Abbatiello et al. (US 2017/0334151).
Regarding Claim 1, Honda teaches a carbon fiber reinforced plastic (CFRP) member (Paragraph 0001-0015) comprising a first CFRP layer comprising a woven carbon fiber fabric and a resin, a base material, and a second CFRP layer comprising a nonwoven carbon fiber fabric and the resin, the base material. Honda teaches the second layer is laminated onto the first layer. (Paragraph 0015). Honda teaches the second layer has a thickness of 50 to 500 microns. (Paragraph 0040). This overlaps the claimed range of 3 mm or less.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05).
Honda does not teach the second layer has a surface with the claimed flatness. 
Abbatiello teaches a CFRP molded object. (Abstract). Abatiello teaches the flatness of exterior of the CFRP 0.5 mm or less. (Abstract). This would overlap or be approximately close to the claimed range of 0.005 to 0.05 mm per 100 mm. Abbatiello teaches CFRPs are assembled to form further structures, where lower flatness leads to a proper construction and better appearance for the user, such as less bezel for a display. (Paragraph 0062). Thus, it would have been obvious to one with ordinary skill in the art to set the flatness of the exterior, corresponding to the second CFRP of Honda, to the claimed flatness range to improve the appearance and proper construction of the resulting CFRP structure. 
Honda and Abbatiello do not specifically teach this flat surface is a milled surface. 
However, having a milled surface is a product-by-process limitation. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product. (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP §2113). 
Here, Honda and Abbatiello teaches the same flatness desired by the claimed invention even without milling to reach the claimed flatness; therefore, the claimed product appears to be the same or similar to that the of prior art, although produced by a different process. 
Regarding Claim 2, Honda teaches the base material can be thermosetting resin. (Paragraph 0015, 0022, 0025).
Regarding Claim 3, Honda teaches the CFRP plate is arranged 2nd/1st/3rd CFRP layers, where the 2nd and 3rd layers are the same layers. (Paragraph 0015), such that the 3rd CFRP layer comprising a second nonwoven carbon fiber fabric and the resin, the base material. Honda teaches the third layer has a thickness of 50 to 500 microns. (Paragraph 0040). This overlaps the claimed range of 3 mm or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05).
Regarding Claim 4, Honda teaches the second CFRP layer has a fiber volume fraction of 1 to 30 vol%. (Claim 1-2 of Honda). This overlaps the claimed range of 20 to 40 vol%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05).
Regarding Claim 5, Honda teaches the first CFRP layer has a volume fraction of 30 to 85 vol%. (Claim 1-2 of Honda). This overlaps the claimed range of 50 to 60 vol%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05).
Regarding Claim 9, Honda teaches the base material can be thermosetting resin. (Paragraph 0015, 0022, 0025).
Regarding Claim 10, Honda teaches the third CFRP layer has a fiber volume fraction of 1 to 30 vol%. (Claim 1-2 of Honda). This overlaps the claimed range of 20 to 40 vol%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05).
Regarding Claim 11, Abbatiello teaches a CFRP molded object. (Abstract). Abatiello teaches the flatness of exterior of the CFRP 0.5 mm or less. (Abstract). This would overlap or be approximately close to the claimed range of 0.005 to 0.05 mm per 100 mm. Abbatiello teaches CFRPs are assembled to form further structures, where lower flatness leads to a proper construction and better appearance for the user, such as less bezel for a display. (Paragraph 0062). Thus, it would have been obvious to one with ordinary skill in the art to set the flatness of the exterior, corresponding to the surfaces of the second and third CFRP of Honda, to the claimed flatness range to improve the appearance and proper construction of the resulting CFRP structure. 
Honda and Abbatiello do not specifically teach the flat surface of a third CFRP layer is a milled surface. 
However, having a milled surface is a product-by-process limitation. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product. (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP §2113). 
Here, Honda and Abbatiello teaches the same flatness desired by the claimed invention even without milling to reach the claimed flatness; therefore, the claimed product appears to be the same or similar to that the of prior art, although produced by a different process. 

In the alternative, Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (JP 2007-090811) in view of Abbatiello et al. (US 2017/0334151) and Wang et al. (NPL) 
Regarding Claim 1, Honda teaches a carbon fiber reinforced plastic (CFRP) member (Paragraph 0001-0015) comprising a first CFRP layer comprising a woven carbon fiber fabric and a resin, a base material, and a second CFRP layer comprising a nonwoven carbon fiber fabric and the resin, the base material. Honda teaches the second layer is laminated onto the first layer. (Paragraph 0015). Honda teaches the second layer has a thickness of 50 to 500 microns. (Paragraph 0040). This overlaps the claimed range of 3 mm or less.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05).
Honda does not teach the second layer has a surface with the claimed flatness. 
Abbatiello teaches a CFRP molded object. (Abstract). Abatiello teaches the flatness of exterior of the CFRP 0.5 mm or less. (Abstract). This would overlap or be approximately close to the claimed range of 0.005 to 0.05 mm per 100 mm. Abbatiello teaches CFRPs are assembled to form further structures, where lower flatness leads to a proper construction and better appearance for the user, such as less bezel for a display. (Paragraph 0062). Thus, it would have been obvious to one with ordinary skill in the art to set the flatness of the exterior, corresponding to the surfaces of second CFRP layer of Honda, to the claimed flatness range to improve the appearance and proper construction of the resulting CFRP structure. 
Honda and Abbatiello do not specifically teach this flat surface is a milled surface. 
Wang teaches it is well known in the art to mill CFRP surfaces. (Page 2). Wang teaches this leads to better surface quality and higher dimensional accuracy of the CFRP part. (Page 2). Thus, as Honda and Abbatiello both desire flatness and Wang teaches milling surface can lead to better surface quality and higher dimensional accuracy, it would have been obvious to one with ordinary skill in the art to mill the surfaces of Honda and Abbatiello for an improved composite surface.
Regarding Claim 2, Honda teaches the base material can be thermosetting resin. (Paragraph 0015, 0022, 0025).
Regarding Claim 3, Honda teaches the CFRP plate is arranged 2nd/1st/3rd CFRP layers, where the 2nd and 3rd layers are the same layers. (Paragraph 0015), such that the 3rd CFRP layer comprising a second nonwoven carbon fiber fabric and the resin, the base material. Honda teaches the third layer has a thickness of 50 to 500 microns. (Paragraph 0040). This overlaps the claimed range of 3 mm or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05).
Regarding Claim 4, Honda teaches the second CFRP layer has a fiber volume fraction of 1 to 30 vol%. (Claim 1-2 of Honda). This overlaps the claimed range of 20 to 40 vol%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05).
Regarding Claim 5, Honda teaches the first CFRP layer has a volume fraction of 30 to 85 vol%. (Claim 1-2 of Honda). This overlaps the claimed range of 50 to 60 vol%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05).
Regarding Claim 9, Honda teaches the base material can be thermosetting resin. (Paragraph 0015, 0022, 0025).
Regarding Claim 10, Honda teaches the third CFRP layer has a fiber volume fraction of 1 to 30 vol%. (Claim 1-2 of Honda; Paragrah 0015). This overlaps the claimed range of 20 to 40 vol%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05).
Regarding Claim 11, Abbatiello teaches a CFRP molded object. (Abstract). Abatiello teaches the flatness of exterior of the CFRP 0.5 mm or less. (Abstract). This would overlap or be approximately close to the claimed range of 0.005 to 0.05 mm per 100 mm. Abbatiello teaches CFRPs are assembled to form further structures, where lower flatness leads to a proper construction and better appearance for the user, such as less bezel for a display. (Paragraph 0062). Thus, it would have been obvious to one with ordinary skill in the art to set the flatness of the exterior, corresponding to the surfaces of the second and third CFRP layers of Honda, to the claimed flatness range to improve the appearance and proper construction of the resulting CFRP structure. 
Honda and Abbatiello do not teach the flat surface of the third CFRP layer are milled. 
Wang teaches it is well known in the art to mill CFRP surfaces. (Page 2). Wang teaches this leads to better surface quality and higher dimensional accuracy of the CFRP part. (Page 2). Thus, as Honda and Abbatiello both desire flatness and Wang teaches milling surface can lead to better surface quality and higher dimensional accuracy, it would have been obvious to one with ordinary skill in the art to mill the surfaces of Honda and Abbatiello for an improved composite surface.
Response to Arguments
Applicant’s arguments have been fully considered.
The prior §112(a) rejections have been withdrawn, due to Applicant’s amendments.
Applicant’s arguments regarding §103 rejections have been considered, but are found unpersuasive as explained in the new grounds of rejection. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 9:30am-3:30pm, 8:30PM-10:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781